Citation Nr: 9911999	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for right 
leg numbness as a result of treatment performed at a 
Department of Veterans Affairs facility on February 13, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1975 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied benefits 
under 38 U.S.C.A. § 1151 for right leg numbness as a result 
of treatment at a VA facility in February 1991.  

In February 1998, the Board remanded the case to the RO to 
schedule the veteran for a personal hearing before a 
traveling member of the Board.  However, in lieu of an in-
person hearing at the RO, he accepted a videoconference 
hearing which was conducted in May 1998.  

The Board notes that in November 1991, in another case, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3).  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision, 
affirming the decisions of the Court and the Court of 
Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  Thereafter, 
the Secretary of Veterans Affairs (Secretary) sought an 
opinion from the United States Attorney General as to the 
full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, interim 
regulations were published deleting the fault or accident 
provision of 38 C.F.R. § 3.358 in order to conform the 
regulations to the Supreme Court's decision.  The final 
regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

The Board also notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  


FINDINGS OF FACT

1.  On February 13, 1991, the veteran underwent nerve 
conduction studies and electromyography at a VA facility.  

2.  No competent evidence has been presented to show that the 
veteran's right leg numbness is due to the nerve conduction 
studies and electromyography performed at a VA facility on 
February 13, 1991.  


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for right leg 
numbness as a result of treatment performed at a VA facility 
on February 13, 1991 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA progress report dated in October 1990 demonstrated that 
the veteran was seen for complaints of a lot of pain.  It was 
noted that he walked with a cane.  
A VA progress report dated February 13, 1991 noted that the 
veteran had a seven year history of right thigh pain since a 
third degree groin pull.  On examination, he had normal range 
of motion of the hip and knee.  There was tenderness along 
the medial thigh.  Deep tendon reflexes were normal, and 
strength was 4/5 in the hamstring and quadriceps.  Some 
atrophy of the quadriceps was noted.  The cause of the pain 
could not be determined and a neurological report was 
requested.  

A VA consultation sheet dated February 13, 1991 indicated 
that the veteran was seen for complaints of persistent right 
thigh pain and tics since a third degree groin pull and 
excision seven years prior.  No organic or orthopedic cause 
for the pain or tics was determinable.  He was referred to 
Neurology.  The neurological assessment was probable reflex 
sympathetic dystrophy variant secondary to nerve injury.  

A VA EMG report dated February 13, 1991 indicated that nerve 
conduction studies of the right common peroneal nerve were 40 
meters per second with slightly lower limits of normal range 
with 5.9 of the distal latency.  Right femoral nerve 
conduction studies were attempted, as well as right femoral 
nerve stimulation at the inguinal ligament.  It was noted 
that the veteran was unable to tolerate even a sub-maximal 
stimulation.  There was a scar in the inguinal area which was 
very painful and tender.  He complained of spasms of the 
thigh muscles especially around the adductors, which were 
difficult to stimulate.  An electrical response could not be 
obtained.  EMG was attempted in the right lower extremity 
muscles, but it was difficult to keep the muscles relaxed 
because of the spasms, especially in the quadriceps femoris 
muscle and adductors.  The needle was inserted in the right 
vastus rectus and it was difficult to observe the potentials.  
Anti-tibial gastroc showed silence at rest.  No abnormal 
spontaneous activity was observed.  The needle was put in the 
adductor longus and attempted, but the veteran was extremely 
sensitive with spasms and was not able to continue the test.  
The examiner commented that the importance of the study was 
limited because the latencies could not be obtained secondary 
to the painful spasms and tenderness in the groin area.  The 
muscles explored did not show any significant denervation 
potentials to suspect any nerve injury.  

A VA progress report dated March 6, 1991 noted that the 
veteran was seen for complaints of right leg numbness.  He 
related that the leg got numb and kept "jerking."  He was 
referred back to the Pittsburgh VAMC for the results of his 
tests.  

A VA progress report dated May 2, 1991 indicated that the 
veteran was seen for complaints of numbness in the right leg.  
He reported that he had no relief from the pain.  

A VA progress report dated December 9, 1991 showed continued 
complaints of pain and right leg numbness.  

At a videoconference hearing before the undersigned in May 
1998, the veteran testified that he had no problems with his 
right leg prior to the nerve conduction study and 
electromyography which were performed at a VA facility in 
February 1991.  He related that the needle was inserted and 
he jumped up off the table.  As a result, the testing was 
stopped.  However, after these studies were attempted, he had 
no feeling in the leg.  He noted that he had torn a muscle in 
the right leg while horseback riding many years prior and had 
difficulty with pain.  Presently, he had difficulty walking 
or driving because of right leg numbness.  Often he fell 
because the leg gave out beneath him.  

II.  Analysis

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim that appears to be meritorious.  Murphy, 1 Vet. 
App. at 81.  An allegation is not sufficient; there must be 
supporting evidence that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability, compensation shall be awarded in the 
same manner as if such disability were service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part that, in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from disease or 
injury.  Compensation will not be payable for the continuance 
or natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R.  § 3.358(b)(c).  
The amended 38 C.F.R. § 3.358(c)(3) now provides:  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Therefore, the essential elements needed to make a claim 
under section 1151 plausible are competent evidence of 
additional disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the VA hospitalization, treatment, or course of 
vocational rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the claimant.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation cannot constitute evidence to make a claim well 
grounded under 38 U.S.C.A. § 5107(a), if the determinative 
issue is one of medical causation or medical diagnosis.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Here, the record shows that the veteran was seen at a VA 
facility on February 13, 1991 for complaints of right thigh 
pain.  It was noted that he had a seven year history of right 
thigh pain and tics since a third degree groin pull.  On 
examination, no organic or orthopedic cause for the pain or 
tics was determinable.  Nerve conduction studies were 
attempted; however, it was reported that the veteran could 
not tolerate the tests because of the spasms and pain 
associated with his original complaints.  Hence, the studies 
could not be completed and the results were found to be 
inconclusive.  Subsequently, the veteran complained of right 
leg numbness and he presently asserts that the nerve 
conduction studies and electromyography caused the numbness.  
However, he has not supported his assertions with medical 
evidence and as a layperson he is not competent to provide 
such evidence through his own opinion.  See Espiritu, supra.  
Without medical evidence showing a nexus between the VA 
treatment in question and the veteran's current right leg 
numbness, the Board concludes that the claim for benefits 
under 38 U.S.C.A. § 1151 is not well grounded and must be 
denied.  

In reaching the above decision, the Board has considered the 
veteran's testimony in May 1998 regarding the comments 
reportedly made to him by a VA physician.  The Court has held 
that a layman's account, filtered as it was through a 
layman's sensibilities of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Thus, these proffered comments, presented as 
testimony by the veteran, have no probative value.  Moreover, 
the veteran was unable to provide any specific information as 
to the date or name of the physician who reportedly commented 
on the genesis of his right leg numbness.  Without a viable 
factual framework, there is no basis for the Board to locate 
the referenced physician. 


ORDER

Benefits under 38 U.S.C.A. § 1151 for right leg numbness as a 
result of treatment performed at a VA facility on February 
13, 1991 are denied.  


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

 

